DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejection or objection not reiterated in this Action is withdrawn.

Election/Restrictions
Claims 11-15, 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2002/0037506), Müller (US 5,824,478, cited on IDS), Huang et al. (Anal. Chem. 2013) and Zhou et al (Nucleic Acids Research 2009). 
	Lin et al. teach an aptamer based two-site binding sandwich assay, employing nucleic acid ligands (aptamers) as capture and/or reporter molecules. The aptamers bind to various targets that can act as capture molecules and/or reporter molecules in a sandwich type format for the detection of targets in biological fluids, cell culture media and industrial processes and further determination of the target quantity found in the substance. The assay is illustrated in figure 1 and exemplified with a biotinylated capture aptamer which binds to microspheres functionalized with streptavidin. The reporter aptamer is labeled with fluorescein.
At paragraph 14 Lin et al. teach methods for performing immunoassays employing nucleic acid ligands. More specifically, a sandwich-type assay based on two aptamers that recognize two independent sites on a target molecule. In particular a method for detecting the presence of a target compound in a substance which may contain said target compound comprises: a) exposing a substance which may contain said target compound to a capture molecule capable of binding to said target molecule, wherein said capture molecule is immobilized on a solid support; b) removing the remainder of said substance from said capture molecule:target molecule complex; c) adding to said capture molecule:target molecule complex a reporter molecule capable of binding to said target molecule; and d) detecting said capture molecule:target molecule:reporter molecule complex; wherein said capture molecule and reporter molecule both are an aptamer to said target molecule.

However, attachment of capture and/or detection agents to substrates and reporter molecules using nucleic acid linkers which bind through complementarity was well known to those of ordinary skill before the filing date of the claimed invention. Further, such linkers were also routinely used in aptamer conjugates.
	Müller teaches (see columns 4-5 and figure 1) sandwich hybridization assays that involve the use of a capture probe 10 and a detector probe 12, which are designed to bind concurrently to a target analyte 14.  
 
                        
    PNG
    media_image1.png
    489
    547
    media_image1.png
    Greyscale


The detector probe 12 used in a sandwich hybridization assay includes a moiety 16, which contains a detectable label and has a predetermined pI or other known 
 The capture probe can contain the first member of a specific binding pair 18. The capture probe facilitates purification of the analyte-probe complex 26 from sample components, as well as from unbound detector probes. The sample can be contacted with the detector and capture probes simultaneously, or in sequence. 
 As shown in FIG. 1, when a capture probe 10 containing the first member of a specific binding pair 18 is used in a sandwich hybridization assay, the detector probe-analyte-capture probe complex 26 can be purified by contact with the second member of the specific binding pair 22, bound to a solid support 24. As an example, the specific binding pair can be a pair of complementary oligonucleotides, e.g., poly-A and poly-T oligonucleotides. This configuration enables the use of a single capillary tube, for example, a capillary tube 24 containing immobilized poly-A 22, with any set of capture and detector probes, provided that the capture probe 10 contains a poly-T binding region 18.
Huang et al. teach immobilization of an aptamer sequence to a surface by inclusion of a sequence complementary to a capture sequence attached to the surface, see abstract and figure 1.
Zhou et al. teach (see pages 3107-3108 and figure 6a) conjugates of an aptamer and a therapeutic siRNA which are chemically synthesized and subsequently annealed via a complementary 16-nt ‘stick’ sequence which forms stable base-pairs via the ‘sticky’ bridge. The linker, seven sets of three-carbon atoms (C3), between the RNA and the stick end provides molecular flexibility and minimizes steric hindrance which could 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce and use a dual aptamer sandwich assay as taught by Lin et al. wherein the aptamers are indirectly linked through complementary nucleic acid binding. One of ordinary skill in the art would do so because use of indirect linkers in sandwich assays are well known: Lin et al. use indirect linking in the form of biotin-streptavidin and Müller teaches indirect linking and specifically suggests indirect linking can be through complementary nucleic acids. Further, although taught in the context of conjugation with a therapeutic agent, based on the teachings of Zhou et al., the person of ordinary skill would recognize that use of complementary nucleic acids provides the ability to quickly change the components of the assay as needed while maintaining ease of synthesis; because aptamers are also nucleic acids, it is easy to change the binding portion of the nucleic acid to be complementary to any sequence that has been conjugated to either the surface or the reporter molecule. The person of ordinary skill in the art would immediately recognize that the complementary nucleic acids on the reporter aptamer and the capture aptamer can be either the same or different as a matter of design choice. The person of ordinary 
With regard to claim 9, this claim recites limitations regarding the order of steps in performing the assay method. As stated in MPEP 2144.04, any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Additionally, changes in order of addition of components is recognized by Müller as an option in sandwich assays.

Response to Arguments
Applicants argue the Lin reference does not teach the components are all reacted with one another as required by the amended claims, noting that the method of Lin includes a step of removing the remainder of the target-containing substance from the capture molecule:target molecule complex before the addition of the reporter molecule.
This argument is not persuasive because even if Lin has this additional step, after the addition of the reporter molecule in step c) and prior to the detection step all of the components are present together and thus have been reacted with one another to form the complex recited in the claims.
Applicants further argue Müller does not teach or suggest that the solid support is contacted when the sample is contacted with the detector probe and capture probe and that in Lin the capture molecule is already immobilized on the support. As such, there is no reason to modify the binding portion of the capture molecule to the support so that it 
These arguments are not persuasive because even if the support taught by Müller is contacted after the detector and capture probes bind to the sample, as noted above after the support has been contacted and prior to the detection step all of the components are present together and thus have been reacted with one another to form the complex recited in the claims.
With regard to the binding partners being able to bind to both the first and second binding portions, the argument is not persuasive because the rejection is not based solely on the teachings of Lin and Müller. While these references make obvious the concept of using indirect binding in a sandwich assay and suggest that complementary nucleic acids can be used in such indirect linking, the teachings of Huang et al. and Zhou et al. also contribute to the finding of obviousness. Huang et al. demonstrate aptamer sequences can be immobilized to a surface by inclusion of a sequence complementary to a capture sequence attached to the surface. Zhou et al. demonstrate the versatility of the use of sticky bridges for forming complexes between different moieties and the person of ordinary skill in the art would immediately recognize that the complementary nucleic acids used in such applications can be either the same or different as a matter of design choice.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Tracy Vivlemore
Primary Examiner
Art Unit 1635





/Tracy Vivlemore/Primary Examiner, Art Unit 1635